Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is a response to Applicant’s Amendment and Remarks filed November 4, 2021.
Claims 1, 6, 8, 11, 14, 16, 17, 21 and 28 have been amended.
Claims 1, 6, 8, 11, 12, 14-17, 21 and 28 are pending in the present application.
Claims 1, 6, 8, 11, 12, 14-17, 21 and 28 have been examined on the merits as detailed below:
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Rejections - 35 USC § 103
In the previous Office Actin mailed June 15, 2021, claims 1, 6, 8, 11, 12, 14-17, 21 and 28 were rejected under 35 U.S.C. 103 as being obvious over U.S. Publication 20150118222, (hereinafter, “Levy”) in view of Hong et al. (Journal of Clinical Oncology, May 20, 2013 Vol. 31, Issue 15, Abstract 8523), (hereinafter, “Hong”).  This rejection is maintained for the reasons of record set forth in the previous Office Action mailed June 15, 2021.  

Response to Arguments
In response to this rejection, Applicants argue that the Office mischaracterizes Levy.  Applicants assert that Levy teaches that a combination of a BTK inhibitor and an immune checkpoint (IO) inhibitor results in improved reduction tumor volume as compared with either active BTK or IO inhibitor alone.  Applicants assert that nowhere does Levy broaden its teachings to conclude that "combination therapy of DLBCL was known to provide a synergistic effect," much less provide "an exact blueprint of how to carry out [the claimed] method." Further, Applicants assert that nowhere does Levy teach or suggest any further combination of its BTK/IO inhibitor combinations with a STAT3 inhibitor in general or specifically with an antisense oligonucleotide targeted to signal transducer and activator of transcription 3 (STAT3). Applicants argue that Hong is equally silent to combinations with a STAT3 inhibitor, and therefore, the Office's conclusion solely rests on impermissible hindsight. 
Applicants argue that in order for an obviousness rejection to be proper, it is important for the Office to identify reasons why one of ordinary skill in the art would have combined the cited art in an effort to obtain the claimed methods.  Applicants rely on KSR International Co. v. Teleflex, Inc., 127 S. Ct. 1727, 1741 (2007).  Applicants argue that the Office has failed to provide sufficient reasons why one of ordinary skill in the art would have combined an IO inhibitor from Levy's BTK/IO teachings with an antisense oligonucleotide targeted to STAT3, as claimed, in order to treat DLBCL.  Applicants submit that combination therapy in oncology is unpredictable and the unexpected and surprising results demonstrated by the comparative evidence presented in the present application demonstrates that Applicants have surprisingly found a new method for 
These arguments, assertions and contentions have been fully considered by the Examiner, but are not found persuasive because first, in response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicant is reminded that the test for obviousness is not whether the features of the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981).  In the present case, Levy is relevant and relied upon in its entirety and particularly teaches combination therapy involving a method of treating DLBCL comprising administering an immune checkpoint inhibitor, such as MEDI4736 to a patient in need thereof.  Hong et al. teach administration of AZD9150, an antisense oligonucleotide targeted to STAT3 resulted in lessened tumor activity in DLBCL patients.  The Examiner maintains that it would have been obvious and a person of ordinary skill in the art would have been motivated and expected success to use the STAT3 antisense compound AZD9150 of Hong in the 
Second, the claims recite “comprising” language.  Applicant is reminded that:
The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., >Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) ("like the term 'comprising,' the terms 'containing' and 'mixture' are open-ended.").< Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) ("The transition 'comprising' in a method claim indicates that the claim is open-ended and allows for additional steps."); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997) ("Comprising" is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) ("comprising" leaves "the claim open for the inclusion of unspecified ingredients even in major amounts"). >In Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 1371-73, 74 USPQ2d 1586, 1589-91 (Fed. Cir. 2005), the court held that a claim to "a safety razor blade unit comprising a guard, a cap, and a group of first, second, and third blades" encompasses razors with more than three blades because the transitional phrase "comprising" in the preamble and the phrase "group of" are presumptively open-ended. "The word 'comprising' transitioning from the preamble to the body signals that the entire claim is presumptively open-ended." Id. 

Therefore, give the open-ended language in the claims, the claims do not exclude additional, unrecited elements, such as the BTK inhibitor of Levy for the treatment of DLBCL.  For further explanation, see MPEP 2111.03 - Transitional Phrases.  
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  The art provides guidance in the form of known, effective, and practiced types of methods of treating DLBCL.  Before the effective filing date of the claimed invention, the art was replete with examples describing how to treat DLBCL.  It would have been obvious and a person of ordinary skill in the art would have been motivated to combine the treatment of Levy with the treatment of Hong to arrive at the subject matter as claimed for the purpose of additive and beneficial treatment of the DLBCL.  
Forth, Applicants argue that combination therapy in oncology is unpredictable.  This is not found persuasive because arguments of counsel cannot take the place of evidence in the record.  In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant.  Applicant has not provided any evidence, only arguments that combination therapy is unpredictable.  Counsel’s argument is not evidence.  Furthermore, and to the contrary, as previously noted, combination therapy involving immune checkpoint inhibitors for the treatment of . Therefore, it cannot be said that the combination therapy in oncology is unpredictable as Applicants argue.
Regarding Applicants arguments of surprising and unexpected  results, this is not found persuasive because to show unexpected results, an Applicant must provide a side-by-side comparison of the claimed invention with the closest prior art and explain why the results would have been unexpected by one of ordinary skill in the art.  See In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991); In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983); In re Clemens, 622 F.2d 1029, 1035 (CCPA 1980); In re Freeman, 474 F.2d 1318, 1324 (CCPA 1973); In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972).  Applicant is reminded that declarations can aid in overcoming the Examiner’s prima facie case for obviousness; however, to be effective a declaration should provide objective evidence or point to where in the Specification data is presented that shows the results obtained using the claimed composition are unexpectedly better than those obtained with the compositions of the closest prior art.  Declarations must be specific and should refer to factual data in the Specification.  In Ex Parte Levy et al., 2010 WL 4913982 (Bd. Pat. App. & Interf. Nov. 30, 2010).  
In the present case, Applicant has not done any comparison of the claimed invention with the closest prior art, particularly in view of the explicit prior art teachings of Levy and Hong.  Without a direct comparison, there is no evidence of record to indicate that the 
Absent a Declaration arguing unexpected results and providing a direct comparison of the claimed invention with the closest prior art and an explanation of why the results would have been unexpected by one of ordinary skill in the art, the Examiner maintains that the instant claims would have been prima facie obvious over the prior art.
Therapy for the treatment of DLBCL involving immune checkpoint inhibitors was well-known before the effective filing date of the claimed invention.  Therapy for the treatment of DLBCL involving antisense oligonucleotides targeted to STAT3 was known before the effective filing date of the claimed invention.  Combination therapy for the treatment of DLBCL was routine before the effective filing date of the claimed invention.  
It would have been obvious for a person of ordinary skill in the art to devise a method of treating DLBCL comprising administering an immune checkpoint inhibitor as taught by the prior art of U.S. Publication 20150118222.  A person of ordinary skill in the art would have been motivated and expected success to use the STAT3 antisense compound AZD9150 of Hong et al. in the method for the treatment of DLBCL as taught by U.S. Publication 20150118222 for additive and beneficial treatment of the lymphoma.  
In view of the foregoing, after consideration of all the evidence and facts, the totality of the rebuttal evidence of non-obviousness fails to outweigh the evidence of obviousness made of record.  Thus, it is maintained that the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635